Citation Nr: 1632937	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) should be reconsidered based on receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, and if so, whether the reconsidered claim should be granted.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to February 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2004 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Entitlement to service connection for PTSD was denied in a June 2004 rating decision.

2. Since the June 2004 rating decision, the Veteran has submitted, and the RO has also obtained, relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

3.  The Veteran's PTSD is related to his active duty service.




CONCLUSIONS OF LAW

1. The criteria for reconsidering the Veteran's claim for service connection for PTSD have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for PTSD has been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reconsideration

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014). 

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1) .

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) .

Reconsideration

Analysis

The Veteran was denied entitlement to service connection for PTSD in a June 2004 rating decision.  He did not file a notice of disagreement within one year of the rating decision, however, in August 2004, VA treatment records and a letter from the Veteran's VA social worker and psychiatrist were associated with the claims file.  These records included a May 2004 VA PTSD initial evaluation and a statement from his VA treatment providers documenting a diagnosis of PTSD secondary to in-service racial trauma.  These records were not considered at the time of the June 2004 rating decision and were associated with the record within one year of issuance of the rating decision.  

Therefore, these previously unobtained records are clearly relevant, and thus allow for additional consideration of the claim before the Board. 

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran asserts that his currently diagnosed PTSD is the result of a racially motivated physical assault and subsequent conflict with his commanding officer.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12 Vet. App. 272 (1999).  Moreover, the Veteran is competent to describe his in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran asserted that he was the victim of a racially motivated attack during service in November 1967.  He reported that he enlisted in June 1967, five months prior to the attack, and that he did not have any issues during boot camp.  He stated that he became aware of the racial tension when he first arrived at Stewart Air Force Base in Tennessee around September 1967.  He testified that he did not experience racism in his hometown and was confused about the racial tension on the base.  Shortly after, he began experiencing racial discrimination in the barracks and at his job.  He testified about an incident that occurred in November 1967 in which he was surrounded by 15 white men in the hallway.  The men tried to start an argument and a physical confrontation, but the Veteran refused to participate.  Then, a confrontation ensued which caused him to fear for his life.  He stated that one of the airmen punched a hole in the wall.  He also testified that he did not feel comfortable reporting the incident to his commanding officer; this resulted in stress and isolation.  

The Veteran's enlistment examination is negative for any psychiatric abnormality.  A November 7, 1967 personnel record referenced an earlier altercation involving the Veteran and another airman in the barracks.  It was noted that government property was damaged and that the Veteran alleged the incident was instigated by the other individual.  Subsequent service treatment records show that the Veteran had issues with being stationed in the south and a feeling that others disliked him.  Following the incident, the Veteran started to receive numerous negative performance evaluations and was removed from his position in the communication center.  In December 1967, the Veteran was punished for being intoxicated in the wrong barracks.  The following month, he underwent a psychiatric evaluation.  The Veteran reported that he was disgusted since arriving at the Stewart Air Force Base in Tennessee and had a strong feeling that people disliked him.  A diagnosis of personality pattern disturbance schizoid type was rendered.  Thereafter, the Veteran was discharged and it was determined that his psychiatric disorder resulted in unsatisfactory performance.  

The service records reflect that the Veteran was engaged in a physical altercation with another airman in which government property was damaged.  While the records do not explicitly describe the event as a racially motivated attack involving over 15 airmen, the Board finds the Veteran's statements and the corroborating service records related to the psychiatric diagnosis, altercation with another airman, complaints about racial issues, conflict with his commanding officer, substance abuse, and negative performance evaluations are sufficient to corroborate the Veteran's report of an in-service personal assault.  

Moreover, post-service treatment records include multiple VA treatment records and letters showing treatment for PTSD related to the in-service physical assault and conflict with his commanding officer.  The Veteran's PTSD symptoms included nightmares, intrusive memories, images about the in-service incidents, avoidance, agitation, depression, crying spells, difficulty maintaining and engaging in friendships, distrust of others, isolation, sleep disturbance, decreased concentration, and anger.  The May 2004 examiner found that the Veteran's symptoms were sufficient to warrant an Axis I diagnosis of PTSD secondary to military trauma.  Subsequent VA treatment records continued to show treatment for and diagnosis of PTSD.  

In sum, all of the criteria for establishing service connection for PTSD have been met.  Accordingly, service connection for PTSD is warranted.


ORDER

The Board having determined that pertinent service department records were received after a prior denial of service connection for the Veteran's PTSD, reconsideration of the prior denial is granted. 

Service connection for PTSD is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


